Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered October 19, 1989, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. This appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements allegedly made by him to law enforcement officials.
Ordered that the judgment is reversed, on the law, that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements is granted, the indictment is dismissed, and the matter is remitted to the County Court, Dutchess County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Under the circumstances of this case, we conclude that the People failed to meet their heavy burden of establishing that the defendant’s consent to examine the contents of the paper bags located between the front bucket-seats of the vehicle driven by him was voluntarily given and not the result of duress, either express or implied (see, Schneckloth v Busta*516monte, 412 US 218, 248; People v Whitehurst, 25 NY2d 389; People v Gonzalez, 115 AD2d 73, 79-81, affd 68 NY2d 950). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.